Case 14-35352-hdh13 Doc 114 Filed 12/20/18                      Entered 12/20/18 11:26:48               Page 1 of 2



 Office of the Standing Chapter 13 Trustee
 105 Decker Ct
 Suite 1150 11th Floor
 Irving, TX 75062
 (214) 855-9200

                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION
 IN RE:                                                             CASE NO:       14-35352-HDH-13
 GERALD WAYNE KOSSIE

 Debtor                                                             Pre-Hearing: January 31, 2019 at 8:30 A.M.

    TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO COMPLY WITH ORDER APPROVING TRUSTEE'S
         MODIFICATION OF PLAN AFTER CONFIRMATION REGARDING EXCESS TAX REFUND


 TO THE HONORABLE U.S. BANKRUPTCY JUDGE:
     Now comes, Thomas D. Powers, the Chapter 13 Trustee, and files this Trustee’s Motion to Dismiss for
 Failure to Comply with Order Approving Trustee’s Modification of Plan after Confirmation Regarding
 2017 Excess Tax Refund and in support thereof would respectfully show the Court as follows:
              1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections 157 and 1334 and 11
 U.S.C. Section 1307.

              2. Debtor(s) herein filed a voluntary petition in bankruptcy under Chapter 13 of the Bankruptcy Code.
              3. Debtor(s) received a tax refund for 2017 in excess of $2000.00.
              4. The Trustee filed his Modification of Plan after Confirmation requesting that the Debtor(s) pay the
 tax refund in excess of $2000.00 (“Excess Refund”) to the Trustee and that the plan base be raised by the
 amount of the Excess Refund.

              5. This Court entered an Order Approving Trustee’s Modification of Plan after Confirmation and
 requiring Debtor(s) to tender the Excess Refund of $3,288.00 to the Trustee within sixty (60) days of the entry of
 the Order.
              6. Sixty (60) days have passed since the entry of the Order, and the Debtor(s) have failed to tender
 the funds to the Trustee.
              7. The Trustee requests that this case be dismissed for cause for failure to timely tender $3,288.00
 to the Trustee.
          WHEREFORE, PREMISES CONSIDERED, Thomas D. Powers, the Chapter 13 Trustee, requests this
 Court grant this Motion to Dismiss and for such other and further relief as this Court deems just and proper.
Case 14-35352-hdh13 Doc 114 Filed 12/20/18                              Entered 12/20/18 11:26:48                    Page 2 of 2



                                                                                                                              Page 2

 TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO COMPLY WITH ORDER APPROVING TRUSTEE'S MODIFICATION OF PLAN AFTER
 CONFIRMATION REGARDING EXCESS TAX REFUND

 Case # 14-35352-HDH-13 GERALD WAYNE KOSSIE


                                                                  Respectfully submitted,
 Date: 12/20/2018                                                 Thomas D. Powers, CHAPTER 13 TRUSTEE


                                                                  By: /s/ Thomas D. Powers
                                                                  Thomas D. Powers
                                                                  State Bar No. 16218700
                                                                  105 Decker Ct
                                                                  Suite 1150 11Th Floor
                                                                  Irving, TX 75062
                                                                  (214) 855-9200 / (214) 965-0757 (Fax)


                                                    NOTICE OF HEARING

 You are hereby notified of the filing of the foregoing Trustee's Motion to Dismiss and Notice of Hearing thereon.
 A pre-hearing conference on the Trustee's Motion to Dismiss will be held on 1/31/2019 at 8:30 AM by the
 Trustee at 105 Decker Court, Suite 120, 1st Floor, Irving, TX 75062. Any objection or response to the proposed
 Motion not resolved or defaulted at the Pre-Hearing Conference will be heard by the Court at 2:00 pm on
 1/31/2019 at 1100 Commerce Street, 14th Floor, Dallas, TX 75242. You do not have to attend the pre-hearing
 conference or hearing unless you oppose the Motion.


                                                   Certificate of Service

 I hereby certify that a copy of the foregoing TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO COMPLY
 WITH ORDER APPROVING TRUSTEE'S MODIFICATION OF PLAN AFTER CONFIRMATION REGARDING
 EXCESS TAX REFUND was served on the following parties at the addresses listed below by United States
 First Class Mail and/or by electronic service.

    Debtor:                          Gerald Wayne Kossie, 635 Camden Ct, Lancaster, Tx 75146
    Attorney:                        Leinart Law Firm, 11520 N Central Expressway, Suite 212, Dallas, Tx 75243**
    Notice Creditor(s):              Barrett Daffin Frappier Et Al, 15000 Surveyor Blvd Suite 100, Addison, Tx 75001**
                                     County Of Dallas, Co Linebarger Goggan Blair Et Al, 2777 N Stemmons Fwy Ste 1000,
                                     Dallas, Tx 75207**
                                     Shapiro Schwartz Et Al Llp, 13105 Northwest Fwy Ste 1200, Houston, Tx 77040**
  **Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States
  First Class Mail.

                                                                  By: /s/ Thomas D. Powers
 Date: 12/20/2018
                                                                  Thomas D. Powers
